Citation Nr: 0924129	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a left knee disability, to include as 
secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In January 2006, the RO decided that no new and material 
evidence had been submitted to reopen the claim.  The RO also 
did not reopen the claim in a January 2008 Statement of the 
Case, although it listed the issue as service connection.  
The reasons and bases section of the Statement of the Case 
reflects findings of no evidence on the material elements 
required to reopen the claim, and does not reflect a merits-
based weighing of the evidence.  The Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As will be discussed in detail in the body of the decision, 
the Veteran originally claimed service connection for a left 
knee disability on a direct basis.   The Veteran is now 
claiming that his left knee disability is secondary to his 
right knee disability.  Although secondary service connection 
was not explicitly addressed in the prior final rating 
decision, the United States Court of Appeals for Veterans 
Claims (the Court) has held that basing a claim for service 
connection on a new theory of etiology does not constitute a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, although the Veteran has raised a new theory 
regarding causation, he is nonetheless required to submit new 
and material evidence to reopen service connection for a left 
knee disability, including under the theory of secondary 
service connection (as secondary to service-connected right 
knee disability).

In January 2007, the Veteran filed a Notice of Disagreement 
with the January 2006 RO decision that granted a 50 percent 
initial evaluation for the Veteran's posttraumatic stress 
disorder.  A Statement of the Case was issued in January 
2008.  The Veteran subsequently filed a timely Substantive 
Appeal (on a VA Form 9), appealing only the issue of 
reopening service connection for a left knee disability.  No 
appeal was perfected for the issue of entitlement to a higher 
initial disability rating than 50 percent for service-
connected posttraumatic stress disorder.  Therefore, the 
issue of higher initial rating for service-connected 
posttraumatic stress disorder is not before the Board.
 
In a March 2008 Form 9,  the Veteran's representative 
asserted that there was clear and unmistakable error in the 
August 2002 RO decision.  This issue is referred to RO for 
proper adjudication.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left 
knee disability was denied in an unappealed August 2002 
rating decision, which found that there was no disability 
shown in service, no current disability shown, and no 
competent evidence linking current left knee symptoms to 
service. 

2.  The evidence received subsequent to the August 2002 
rating decision denial of service connection for a left knee 
disorder, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection a 
left knee disorder, including as secondary to service-
connected right knee disorder, and does not raise a 
reasonable possibility of substantiating the claim. 
 
3.  Without good cause, the Veteran failed to report to a 
June 2008 VA compensation examination that was scheduled in 
conjunction with the claim to reopen a previously denied 
claim for service connection for left knee disability; and 
entitlement to reopening and service connection for a left 
knee disability is not established without the June 2008 VA 
examination.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision (issued on September 6, 
2002) that denied service connection for a left knee disorder 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision that denied service 
connection for a left knee disorder is not new and material, 
and service connection for a left knee disorder, including as 
secondary to service-connected right knee disability, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156(a), 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Pursuant 
to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. 
§ 3.159(b).  Section 3.159 has been recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) 
(effective for claims pending on or after May 30, 2008).

The August 2005 letter specifically advised the Veteran of 
the August 2002 prior final denial of service connection for 
a psychiatric disorder (that was mailed on September 6, 
2002), the basis of the prior final denial, and what 
information or evidence is necessary to reopen the claim.  
The VCAA letter explained that the Veteran's claim was 
previously denied because there was no evidence of any type 
of left knee condition during service.  The RO also informed 
the claimant of the definitions of "new" and "material" 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
obtained the Veteran's service treatment records (STRs).  
There is no reported evidence that has not been obtained.  In 
June 2008, although the claim had not yet been reopened, the 
RO requested a VA examination for the Veteran's left knee 
disability.  The record reflects that the scheduled 
examination was not performed because of the Veteran's 
failure to appear without good cause.  38 C.F.R. § 3.655.  No 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, 
except that it will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

Analysis of Reopening Service Connection for Left Knee 
Disorder

In August 2002, the RO denied service connection for a left 
knee disability.  The RO based its decision on the fact that 
there was no evidence showing a left knee disability during 
service, no evidence showing a current disability, and no 
competent evidence linking current left knee symptoms to 
service.  This decision was mailed on September 6, 2002.  A 
notice of disagreement was not received within one year of 
the notice of the August 2002 decision; therefore, the August 
2002 rating decision denial of service connection for left 
knee disability became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103. 

Final decisions can be reopened if new and material evidence 
is received.  
38 U.S.C.A. § 5108.  In this case, in the January 2006 rating 
decision on appeal, the RO found that new and material 
evidence had not been received since the August 2002 prior 
final rating decision.  The Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

After a review of the evidence, the Board finds that new and 
material evidence has not been received to reopen service 
connection for a left knee disorder, under either direct 
service connection or secondary service connection theory.  
The additional evidence still does not include competent 
evidence of a current left knee disability, evidence of a 
left knee injury or disease in service, or evidence linking 
the current disability to the Veteran's service or to a 
service-connected disability, including the service-connected 
right knee disability.

In the July 2005 claim to reopen, the Veteran wrote that his 
left knee had gotten worse "as he has favored his right 
knee."  The Veteran's assertion of secondary service 
connection is a new theory of entitlement to service 
connection.  As noted above, the United States Court of 
Appeals for Veterans Claims (the Court) has held that basing 
a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  Although the Veteran has raised a new 
theory of entitlement regarding causation, there still must 
be new and material evidence since the prior final rating 
decision to reopen service connection; a new theory of 
entitlement does not constitute new and material evidence.  

In this case, new and material evidence has not been 
received.  Besides the Veteran's own statements regarding the 
causation of his left knee disability, which is not competent 
evidence of diagnosis of left knee disability or nexus to 
service-connected disability, there is no new competent 
evidence that the Veteran's left knee disability is caused or 
aggravated by service or a service-connected disability.  As 
a lay person, the Veteran is not competent to render an 
opinion on matters of medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In the current appeal, the RO did not reopen service 
connection for a left knee disability; however, even though 
not required to by the duty to assist, the RO scheduled the 
Veteran for a VA examination of the left knee and asked for a 
medical nexus opinion.  VA does not have a duty to provide a 
VA examination in response to a claim to reopen if no new and 
material evidence has been received.  38 U.S.C.A. § 5103A(f).  
The record reflects that the Veteran failed to appear to this 
examination without good cause.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for the 
examination, in a reopened claim which was previously 
disallowed, the claim shall be denied.  38 C.F.R. § 
3.655(a),(b).  Here, the entitlement to service connection 
for the Veteran's left knee disorder, including under the 
theory as secondary to service-connected right knee 
disability, cannot be established without the evidence that 
would have been produced at the scheduled VA examination, 
namely a current diagnosis and nexus to service-connected 
right knee disability.  There is still no competent evidence 
showing a current left knee disability or that a left knee 
disability is related to the Veteran's service or to a 
service-connected disability, including service-connected 
right knee.  Because the Veteran did not report to the 
scheduled VA examination, the claim to reopen service 
connection for a left knee disability, under direct or 
secondary service connection theory, must be denied.  38 
C.F.R. § 3.655(a),(b).


ORDER

New and material evidence not having been received, service 
connection for a left knee disability, to include as 
secondary to a right knee disability, is not reopened.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


